de GRAFFENRIED, J.
The reporter will set out in his report of this case Exhibits A, B, and C, to the bill of complaint.
It will be seen from Exhibit A, above referred to, that the Enterprise Lumber Company had, when the said contract was made, in contemplation the building of a railroad from Dothan, Ala., to some deep-water harbor on the Gulf of Mexico and that, before undertaking the work, it was desirous of obtaining, and did obtain, from the citizens of Dothan, and from the city of Dothan, certain subscriptions in money, and certain valuable concessions. It will also be seen from Exhibit C that the contemplated $25,000 — referred to in Exhibit A— was raised through subscriptions of certain named citizens, and that something over one-half of that sum was deposited in the First National Bank of Dothan. It will be seen also from sMd Exhibit A that it was understood that a part of the money subscribed was to be paid when the contemplated railroad was completed from Dothan to the Pensacola & Atlantic Division of the Louisville & Nashville Railroad.
After making the contract, of which Exhibit A is a copy, the Enterprise Lumber Company proceeded to *396construct said railroad, and when the road had been completed to the Pensacola & Atlantic Division of the Louisville & Nashville Railroad it claimed, and was paid, that part of the money to which it was then, under the terms of said Exhibit A, entitled. The Lumber Company then proceeded with the work, and finally completed the railroad to a point on St. Andrews Bay, which bay is, in fact, a part of the Gulf of Mexico. When this was done, the Lumber Company claimed that it had fully performed its obligations as fixed by the contract of which Exhibit A is a copy, and claimed the balance of the said fund remaining in the hands of the said First National Bank of Dothan. Nearly all of the subscribers to said fund — their names are set out in Exhibit C to the bill of' complaint — thereupon claimed that said Lumber Company had not complied with the terms of said contract, and notified the said bank not to pay over the money remaining in its hands which they had subscribed to said fund. Thereupon the said First National Bank of Dothan paid into court that part of the fund, i. e., $7,826.01, which represented the fund remaining in its hands, which had been subscribed by those parties who had notified it not to pay the remainder of their said subscriptions to said Lumber Company, and filed the present bill.
The bill sets up the facts in extenso, makes the Lumber Company and the other claimants of said fund respondents thereto, alleges that the complainant has no interest in said fund, and prays that the said Enterprise Lumber Company and the other respondents to the bill of complaint be required to interplead as to the said sum so on deposit with the complainant, and under appropriate orders of the court that the respective rights of the several respondents to said sum be adjudicated and determined by said court. The bill — or rather the *397bill as amended — is sworn to, and the affidavit contains the usual and necessary statements that the allegations of the bill are true, that it is not filed by the complainant to delay the payment of the snm so held by it, and that the complainant is not in collusion with any of the respondents, bnt that it is filed by the complainant of its OAvn accord for the purpose of obtaining the relief sought, and not for the purpose of giving one of the claimants an advantage over any of the other claimants.
1. In order to maintain a bill of interpleader the complainant must allege in his bill, and show by his proof, that the subject of the rival claims is, in fact, claimed by both or all the rival claimants; that all the. rival claims are.through one common source; that the complainant does not have or claim an interest in the subject of dispute; and that he has incurred no independent liability to either of the claimants, but that he is in a position of absolute indifference as a mere stakeholder. The common source of all the rival claims in this case is the contract of which Exhibit A is a copy. The rights of all the respondents to the fund in controversy grow out of, and are fixed by, the terms of that contract. If under the terms of the contract the Lumber Company itself is not entitled to the fund — if it has failed to 'carry out its contract — then the complainant holds the fund for the benefit of those who raised it and placed it in the bank. Their rights to the fund spring out of the failure of the Lumber Company to comply Avith the terms of the contract.
It is evident, also, that the complainant occupies a position of a mere stakeholder, and that it has not, under the terms of the contract to Avhich Ave have above referred, when that contract is properly construed and the purposes for which it was entered into by the parties are considered, any interest whatever in said fund. It *398is also evident that the complainant has not, within the true meaning of the law, incurred any liability to either one of the claimants. While it is true the fund was kept, not in a safety vault separate from the funds of the bank, but simply as other deposits subject to check, and for that reason became a mere debt of the bank, nevertheless the contract of which Exhibit A is a copy alone determines to whom that debt belongs; and, under the disputed issues of fact between the Lumber Company and the other claimants of the fund shown by the bill of complaint, it is for the courts, and not for complainant, except at its own peril, to determine those issues of fact. The complainant does not deny the existence of the debt, and as an evidence of good faith pays the money into court. The trouble with complainant is that, owing to the rival claims of the respondents, it cannot pay that debt, or any part of it, to any one of the respondents except at its own peril.
2. It is, however, earnestly insisted that, as the respondents who deny the Lumber Company’s right to the fund each claims, in severalty, only a portion of the fund, it cannot therefore be said that the parties respondent make claim to one and the same thing. Says the appellant Lumber Company: “Where the claims made by the defendants are of different amounts they never can be identical.” That is to say, that while the Lumber Company claims the whole amount of the fund, no other respondent claims the whole, but only a part of the fund, and that therefore the bill is without equity as a bill of interpleader. In other words, according to the contention of the Lumber Company, the complainant should have filed, not one bill of complaint to settle this entire controversy between the parties, but as many bills as there were rival claimants to parts of the fund, although such rival claimants, in the aggregate, claim *399the whole fund and claim it through one contract, of which Exhibit A is the written memorial.
Equity abhors a multiplicity of suits and undertakes to settle all disputes about any one matter in one suit, when under its rules, reasonably interpreted, this can be doné. — Sims Chancery Practice, p. 101, § 159.
The above contention of the Lumber Company has, in reality, for its basis a statement in Glyn v. Duesberry, 11 Sim. 139, 148, in which Shadwell, V. C., said: “Where the claims made by the defendants are of different amounts they can never be identical.” This quoted sentence has been much criticized, and is not only opposed to reason, but to the great weight of modern authority. Commenting on the quoted sentence, Mr. Pomeroy say's: “Another insistence of difference in the amounts claimed by the different defendants, where the debt or duty may still be the same, occurs in cases where, a fund being in plaintiff’s hands, the whole of it is claimed by one defendant and parts of it by others. In regard to such cases, Christiancy, J., said, in School District v. Weston, 31 Mich. 85, ‘Upon the great weight of authority, both English and American, a much more liberal and reasonable rule has been established, and bills of interpleader have been frequently maintained, where the several claimants, instead of claiming the whole fund or matter in dispute, have claimed different portions of the fund, when the aggregate of all the claims exceeded the full amount of the fund.’ ” — 5 Pomeroy, Equity Jur. (Pomeroy’s Equitable Eec. vol. 1), p. 73, § 45. See, further, on this subject Packard v. Stevens, 58 N. J. Eq. 489, 46 Atl. 250; Chicago, Rock Island & Pacific Railway Co. v. Moore, 92 Ark. 446, 123 S. W. 233; Gtiess v. Stone Mountain Granite & Railway Co., 67 Ga. 215; Fidelity, etc., Ins. Co., v. Savings Bank, 110 Ill.App. 92.
*400In our opinion the bill of complaint was not subject to the demurrer which was interposed to it.
3. The position assumed by the Lumber Company that the amount due the respondent subscribers to the fund if they are entitled to recover the fund, does not equal the amount admitted to be due and paid into court does not appear to be sustained by the facts. The mere fact that after the bill of complaint was filed and the money paid into court some of the subscribers withdrew their claim to the fund can, in no way, affect the equity of the bill of complaint. As to such subscribers the chancellor made an appropriate order authorizing the complainant to pay the part which they claimed to the Lumber Company. Those subscribers and the parts of the fund claimed by them have simply disappeared from this litigation.
4. It appears that a few of the subscribers to the said fund were interested in, or customers of, a bank other than the First National Bank of Dothan, and that the First National Bank of Dothan permitted those subscribers to place their money deposit with the said bank in which they were interested or of which they were customers. The Lumber Company advances this fact as an argument in support of its theory that the complainant has failed to prove the allegations of its bill of complaint. The mere fact that the First National Bank of Dothan permitted some of the money, which it had acknowledged as a deposit with it, to be actually deposited in some other bank is a matter óf which the Lumber Company in this proceeding certainly has no right to complain. We have already said that the deposit of the fund in the First National Bank of Dothan was not a special deposit. It was a general deposit and to the knowledge of all the parties went into, and was commingled with, the general funds of the bank. The *401thing in litigation in this case is a debt due by a bank to a depositor, and the only question is, to- whom or to what persons does this debt belong?
5. We have above discussed the only questions which can prove of interest. Counsel for the Lumber Company undertake, in several ways, to show that the complainant has failed to sustain by sufficient evidence the material allegations of its bill of complaint. These arguments of counsel involve only a discussion of the facts, and we do not deem it necessary to reply to them. It is sufficient for us to say that, in our opinion, the complainant sustained by its evidence the material allegations of the bill of complaint, and that the decree of the court below is free from error.
Affirmed.
Dowdell, C. J., and Anderson and Mayfield, JJ., concur.